Citation Nr: 1422634	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected residuals of left heel injury with numbness to cutaneous nerve.

2. Entitlement to service connection for left lower extremity disability (to include left knee), to include as secondary to service-connected residuals of left heel injury with numbness to cutaneous nerve.  

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to May 1963.

The issues of service connection for a lumbar spine disability and service connection for a left lower extremity disability come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2009, and a transcript of the hearing is associated with the claims folder.  The issues of service connection for bilateral hearing loss and tinnitus come to the Board on appeal from a December 2009 rating decision.  The Veteran's notice of disagreement was received in March 2010.  A statement of the case was issued in October 2012, and a substantive appeal was received in November 2012. 

The issues of service connection for a lumbar spine disability and service connection for a left lower extremity disability were most recently before the Board of Veterans' Appeal (Board) in March 2013.  The Veteran appealed the Board's March 2013 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated March 4, 2014, the Court vacated the Board's March 2013 denials and remanded these matters to the Board for compliance with the instructions included in the March 2014 Joint Motion for Remand (JMR) by the parties. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issues of service connection for bilateral hearing loss and service connection for tinnitus, the Veteran requested a videoconference Board hearing in his November 2012 substantive appeal.  Such a hearing has not been scheduled, and communication withdrawing the hearing request has not been received.  A remand is required because videoconference hearings are scheduled by the RO.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2013).

The March 2014 JMR, endorsed by the Court, noted the Board erred in its "characterization of the November 2011 etiological opinions as "negative," without further justification."  The November 2011 examiner indicated he could not opine as to the etiology of the Veteran's disabilities without resorting to mere speculation.  The JMR indicated such inconclusive opinions regarding the nexus element of service connection may not fulfill VA's duty to assist.  The Board was also directed to clarify whether secondary service connection is at issue and to discuss the potentially relevant VA treatment records that indicated the Veteran displayed an "antalgic gait with decreased stride length bilaterally and decreased stance through left lower extremity" in August 2005.

To ensure compliance with the terms of the March 2014 JMR, the Board has recharacterized the issues above and finds a remand of the issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a left lower extremity disability is necessary to obtain adequate opinions addressing the pertinent medical questions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a Board videoconference hearing in connection with his claims of service connection for bilateral hearing loss and tinnitus.  

2. The Veteran should be scheduled for a VA examination to determine the nature, extent and etiology of his current lumbar spine disability and current left lower extremity disability (to include left knee).  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner should assume that the Veteran did in fact suffer an injury to the left heel during service as he has described in hearing testimony, and then respond to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current lumbar spine disability is causally related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current lumbar spine disability is proximately due to the Veteran's service-connected residuals of left heel injury with numbness to the cutaneous nerve?  In the response, the examiner should discuss the August 2005 VA treatment records noting an antalgic gait and decreased stride length.

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current lumbar spine disability has been aggravated by the Veteran's service-connected residuals of left heel injury with numbness to the cutaneous nerve?  Aggravation is an increase in severity beyond the natural progress of the disorder.  In the response, the examiner should discuss the August 2005 VA treatment records noting an antalgic gait and decreased stride length.

(d) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current left lower extremity disability (to include left knee) is causally related to service?

(e) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current left lower extremity disability (to include left knee) is proximately due to the Veteran's service-connected residuals of left heel injury with numbness to the cutaneous nerve?  In the response, the examiner should discuss the August 2005 VA treatment records noting an antalgic gait and decreased stride length.

(f) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current left lower extremity disability (to include left knee) has been aggravated by the Veteran's service-connected residuals of left heel injury with numbness to the cutaneous nerve?  Aggravation is an increase in severity beyond the natural progress of the disorder.  In the response, the examiner should discuss the August 2005 VA treatment records noting an antalgic gait and decreased stride length.

Every effort should be made to render the opinions requested.  Complete rationales should be provided for each opinion rendered, and if opinions cannot be rendered for any reason, a detailed explanation for the reasons why they cannot be rendered should be provided. 

3.  For the purpose of avoiding further remand, the AOJ should review the examination report(s)/opinions to ensure that they are responsive to the above directives.  If not, the AOJ should return the report/opinion to the examiner(s) for an addendum.

4.  After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issues of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected residuals of left heel injury, and entitlement to service connection for left lower extremity disability, to include as secondary to service-connected residuals of left heel injury.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



